 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 WILLIAM TSUMPES,                                   Case No.: 2:17-cv-00393-APG-CWH

 4       Plaintiff                                          Order for Status Report

 5 v.

 6 T3 MOTION, INC.,

 7       Defendant

 8      IT IS ORDERED that the parties shall file a status report on or before February 28, 2019.

 9      DATED this 6th day of February, 2019.

10

11
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23
